Citation Nr: 1404128	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a left ankle disorder, to include lymphedema.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from July 1990 to July 1994 and from June 2004 to November 2005.  She also had many years of Reserve service in the New Jersey National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

The Veteran appeared at a hearing before a local hearing officer at the RO in May 2010 and a September 2011 Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  

The issue of service connection for a left ankle disorder, to include lymphedema, is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

Tinnitus originated during active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for tinnitus, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The condition at issue, tinnitus, is not  a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that service connection for tinnitus is warranted as it began in service as a result of exposure to loud generator noise on an almost continuous basis when performing her duties as a node switch operator when stationed in Iraq and has continued to the present day. 

While the Board notes that the Veteran denied having ringing in her ears on her November 2005 post-deployment assessment, on a November 2005 Report of Medical Assessment, the Veteran checked the box indicating that she had questions about hearing loss.  In the Health Care Provider Comments section of the report, the Veteran was noted to have multiple medical problems which included tinnitus.  This report was prepared while the Veteran was on active service.  In a February 2006 report of medical history, the Veteran was again noted to have bilateral tinnitus in the examiner's summary section of the report.  

At the time of an August 2006 VA general medical examination, the Veteran reported having had tinnitus for the past year.  She indicated that she was exposed to loud noise in the military, including noise from communications equipment and generator noise.  A diagnosis of bilateral tinnitus was rendered.  At an August 2006 VA audiological examination, the Veteran was noted to be complaining of tinnitus.  A diagnosis of occasional tinnitus by history was rendered.  Tinnitus was again noted at the time of a February 2008 audiological evaluation.  

At the time of a February 2010 VA audiological examination, the Veteran reported having noise from signal communications and from numerous explosions while serving in Iraq.  She noted having intermittent tinnitus on the left which had its onset in 2005 or 2006.  The Veteran reported that the tinnitus lasted a minute and occurred a few times per week.  It was most often one-sided but sometimes it was bilateral.  The examiner indicated that the Veteran's tinnitus was not caused by or a result of noise exposure in service.  The examiner stated that since the Veteran had normal hearing and there were no complaints of tinnitus in service or after deployment to Iraq, there was little basis for concluding that tinnitus was related to noise exposure in service.  She also noted that it was not likely that the Veteran's tinnitus was related to in-service ear infections.   

At her September 2011 hearing, the Veteran reported being exposed to communications and generator noise on a daily basis for 12 hours per day while stationed in Iraq.  She noted that the tinnitus started either in or in close proximity to her return from Iraq.  She stated that it became very noticeable by Christmas time in December 2005. 

In this case, the Board finds that the evidence is in equipoise on the question of whether the Veteran's bilateral tinnitus is related to her period of active service.  The Veteran experienced acoustic trauma in service, as evidenced by her duties performed in service and the conditions reported by her on numerous occasions.  The Veteran has also reported continuous post-service tinnitus since service, which the Board finds credible.  The Veteran is competent to describe her experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  The Board has no basis to question the Veteran's credibility.  Additional reports and examinations performed in close proximity to the Veteran's period of active service also indicated that the Veteran had tinnitus.  At the time of the August 2006 VA examination, the Veteran reported having had tinnitus for the past year, which would place the onset during her period of service.  

Although the Board notes that the February 2005 VA examiner indicated that the Veteran's current tinnitus was not as result of noise exposure in service, one of the bases for her conclusion was that there were no reports of tinnitus in service.  As evidenced above, the Veteran was found to have tinnitus on her November 2005 medical assessment prior to her release from active service.  As such, the examiner's opinion is based upon an inaccurate factual basis and is of little probative value.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  


REMAND

As it relates to the claim of service connection for a left ankle disorder, to include lymphedema, the Board notes that the Veteran has indicated that in addition to her periods of active service, she also served in the New Jersey National Guard.  While numerous treatment records have been associated with the claims folder, there does not appear to have been a specific accounting of the Veteran's period of service in the National Guard, to include the dates of any periods of ACDUTRA/INACDUTRA.  It further appears that there is some indication in the records that the Veteran sustained a left ankle injury in August 2000, which appears to have been incurred in the line of duty.  While there is some discrepancy as to whether this was incurred in the line of duty, the record contains notations that there may have been an aggravation of a preexisting condition as a result of the August 2000 incident. 

Although a VA examination was performed in February 2010, with the examiner rendering an opinion that the Veteran's lymphedema of the left ankle was less likely as not aggravated during active military service and beyond the natural progression of the disorder, there was no reference made to any periods of ACDUTRA/INACDUTRA, to include the August 2000 incident noted in the treatment records. 

The Board further notes that the Veteran appeared to raise the issue of her left ankle disorder being aggravated by her service-connected patellofemoral syndrome at the time of her September 2011 hearing.  It does not appear that the issue of secondary service connection has been addressed up to this point.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA and request any additional service treatment records from the Veteran's National Guard service which have not previously been associated with the claims file.  The RO is reminded that it should continue efforts to verify the Veteran's service information and to obtain any outstanding service treatment records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  All records and/or responses received should be associated with the claims file.

2.  After performing the above, the Veteran should be afforded an additional VA examination to determine whether she has a left ankle disorder, to include lymphedema, that was caused or aggravated by a period of active duty service or ACDUTRA.  The examiner should include a complete discussion of the medical principals used in forming his/her opinion.  If the examiner finds that a left ankle disorder, to include lymphedema, clearly and unmistakably pre-existed a period active duty service or ACDUTRA, the examiner should also opine as to whether it was aggravated by the period of active duty service or ACDUTRA, and, if so, the extent it was aggravated beyond the natural progression of the disorder, if possible.

The examiner is requested to render opinions addressing each of the following questions: 

a) Does the Veteran currently have a left ankle disorder, to include lymphedema? 

b) Did the Veteran enter any period(s) of active duty service or ACDUTRA with a left ankle disorder, to include lymphedema?  If yes, the examiner should identify the evidence leading to this conclusion. 

If the Veteran currently has a left ankle disorder, to include lymphedema, that pre-existed a period of her active duty service or ACDUTRA:

1)  Did the Veteran have temporary or intermittent flare-ups during a period of active military service; or was there a permanent worsening of the underlying pathology of any such condition due to or during the subsequent period of active duty service or ACDUTRA, resulting in the current disability? 

2)  Was there any increase in the severity of the left ankle disorder, to include lymphedema, during a period of active duty service or ACDUTRA, and if so, was any such increase in severity due to the natural progression of the disability? 

3)  If there was an increase in severity of the left ankle disorder, to include lymphedema, due to active military service that was beyond the natural progression of that disorder, the examiner should attempt to identify the baseline disability on entrance and the extent of increased disability due to a period of active duty service or ACDUTRA. 

c) If the Veteran currently has a left ankle disorder, to include lymphedema, that did NOT pre-exist any period of active duty service or ACDUTRA, is it at least as likely as not (50% probability or greater) that any currently diagnosed left ankle disorder, to include lymphedema, began in or was caused by a period of active duty service or ACDUTRA? 

Lastly, is it at least as likely as not (50 percent probability or more) that any left ankle disorder, to include lymphedema, is caused or aggravated by (permanently worsened) by the Veteran's service-connected left knee patellofemoral syndrome.  Complete detailed rationale must be provided for any opinion that is rendered.

For purposes of the opinion being sought, the examiner should specifically consider the following:

 any service treatment records, VA medical records, prior VA examination reports, the Veteran's statements, and any other records of evidence; and 

 any medical principles which apply to the facts and medical issue at hand.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


